t c memo united_states tax_court dominick galluzzo and angela galluzzo petitioners v commissioner of internal revenue respondent docket no filed date kenneth r cohen for petitioners jamie j song for respondent memorandum opinion vasquez judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction respondent seeks dismissal on the ground that the petition was not timely filed within the time prescribed by sec_6213 or sec_7502 petitioners object to respondent’s motion and contend that respondent did not issue a valid notice_of_deficiency for any of the years before the court since as discussed below the petition was not filed within days of the alleged mailing of the notice_of_deficiency the case will be dismissed for lack of jurisdiction the question to be resolved is the ground upon which to base the dismissal unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure where jurisdiction is lacking because of the commissioner’s failure to issue a valid notice_of_deficiency we will dismiss on that ground rather than on the ground that the taxpayer failed to file a timely petition 63_tc_193 62_tc_543 34_tc_58 if respondent’s position is sustained the petition is untimely and the deficiencies and additions to tax may be assessed petitioners’ recourse then would be to pay the tax file a claim_for_refund with the internal_revenue_service irs and if the claim is denied sue for a refund in the appropriate federal district_court or the court of federal claims if petitioners’ position is sustained the notice_of_deficiency is a nullity and respondent may not assess the deficiencies or additions to tax under normal circumstances unless a valid notice_of_deficiency is issued background at the time they filed the petition petitioners resided in new jersey on date respondent purportedly mailed to each petitioner a notice_of_deficiency for the taxable years through petitioners credibly testified that they did not receive the notices of deficiency and that they did not recall receiving any correspondence from the irs in date respondent is unable to find his administrative file in this matter and accordingly is unable to provide the court or petitioners with copies of the notices of deficiency for and respondent was able to produce u s postal service form_3877 form which states that a notice_of_deficiency covering the taxable years and was mailed to each petitioner on date petitioners filed their petition with the court on date which was big_number days after the purported mailing of the notices of deficiency discussion this court’s jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified mail or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice_of_deficiency to the taxpayer’s last_known_address sec_6212 81_tc_42 if a deficiency_notice is mailed to the taxpayer’s last_known_address actual receipt of the notice is immaterial 857_f2d_676 9th cir aff’g 88_tc_1042 89_tc_806 frieling v commissioner t c pincite the taxpayer in turn ha sec_90 days or days if the notice is addressed to a person outside of the united_states from the date the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 respondent asserts that he mailed a notice_of_deficiency to each petitioner for the taxable years and and that we lack jurisdiction over those years on the ground that petitioners failed to file a timely petition for redetermination petitioners contend that they never received the notices of deficiency respondent has the burden of establishing both the existence of a notice_of_deficiency as well as the date of mailing see 92_tc_729 aff’d without published opinion 935_f2d_1282 3d cir in pietanza we held that a form_3877 standing alone was not sufficient in the circumstances of that case to prove that a notice_of_deficiency was mailed to the taxpayers respondent has not shown that the facts present in this case differ in any material way from those in pietanza in pietanza as here the commissioner lost the administrative file had no copies of a notice_of_deficiency did not establish that a final notice_of_deficiency ever existed relied on a form_3877 and did not introduce evidence showing how the commissioner’s personnel prepare and mail notices of deficiency furthermore the commissioner in pietanza produced a draft copy of the notice_of_deficiency and supported the draft with affidavits from two irs employees who stated that they worked on the notice_of_deficiency at issue in our case respondent presented no such evidence he has not produced a draft copy of the notices of deficiency or any testimony from irs employees who assisted in the preparation of the notice_of_deficiency thus there is nothing in the case apart from the form_3877 itself to support a presumption of regularity by the irs see id pincite see also 678_f3d_1371 fed cir evidence of a mere mailing absent corroboration that the notice_of_deficiency was actually created is insufficient to meet the government’s burden butti v commissioner tcmemo_2008_82 koerner v commissioner tcmemo_1997_144 in sum respondent failed to prove that he issued a notice_of_deficiency to petitioners for and accordingly we will dismiss this case for lack of jurisdiction on the ground that respondent did not issue a notice_of_deficiency to petitioners for those years to reflect the foregoing an appropriate order of dismissal for lack of jurisdiction will be entered
